Title: To George Washington from Daniel Brodhead, 17 September 1780
From: Brodhead, Daniel
To: Washington, George


                        
                            Dear General
                            Fort Pitt Septr 17th 1780
                        
                        I have this moment received intelligence that the Enemy from Detroit intend paying a visit to this frontier.
                            Major Lanctot has wrote me in french, and I take the liberty to inclose a copy of the translation. The Delaware Runners
                            add that a party of twenty Indian Warriors have been discovered, about six days ago, marching towards those Settlements,
                            and that a large party of Seneca’s may soon be expicted down the Alleghany River.
                        Last week seven persons were killed & taken by the Savages, in an interior Settlement on ten mile
                            Creek.
                        As no supply of Goods has yet been sent for the Delaware Indians agreeable to treaty, I conceive they will be
                            compelled to make terms with the British, or perish, and next Spring we shall have a general Indian War.
                        If I had a sufficient number of Men and a supply of Provisions, I should be happy to meet the Enemy before
                            they reach the Posts or Settlements But I see no method but force to obtain it. And the Mills cannot Grind for want of
                            water.
                        Should this intelligence prove true; and I have no reason to doubt it, I will do all I can to oppose the
                            Designs of the Enemy. But my regular Force is very small, and the Inhabitants will be in the greatest dread imaginable.
                            Indeed I expect they will think more of flight, than resistance. I have the Honor to be with the most perfect respect
                            & esteem your Excellencies most Obedt Servt 
                        
                            Daniel Brodhead
                        
                        
                            P.S. The Delaware Messengers say that Captn McIntyres party killed 18 or 19 of the Wyondats, that were
                                crossing the ohio, as mentioned in a former Letter.
                        
                        
                            D.B.

                        
                     Enclosure
                                                
                            Sir
                                13th Sepr 1780
                            
                            I have Received the Letter that you did me the Honor to write by Mr Deplanteur, I am sorry to hear of the
                                scarcity of provisions with you. I hope that my wishes may be accomplished, that at present you may have sufficient to
                                cary on an Expedition which will be the only Method to stop the Nations, if they have not Faith, I loose intirely
                                their confidence, I have already lost a party (here is something particular) they were twelve Days coming from
                                    Coachoquin, and the Meravians went to meet Mr Deplanteur that was sick, a party paid by the
                                English have stop’t me, and I dare not follow them, a great quantity of the party were in search of me, and would have
                                taken me to Detroit, I hid myself till the party had seperated.
                            I understand the English is a going to send One Hundred men to the Shawnese to Build a Fort. They also
                                say, that a party of a Thousand men is a coming to Attack Fort Mcintosh, I imagine they will come with the Savages. I
                                have the Honor to be with the most Respectfull attachment Sir Your most Humble & Obedient Servt
                            
                                Godfrey Lanctot
                            
                            
                                I have sent some Belts to the Shawnese & Mingoes & they would not make peace.
                            
                        
                        
                    